DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 20 February 2020, claims 1-15 are presently pending in the application, of which, claims 1, 14 and 15 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Remarks
The Examiner acknowledges amended claims 1-15, filed 20 February 2020.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 19 February 2020, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-15, under Step 2A claims 1-15 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
a transformation unit configured to transform data of one of the N data sources present in one of the data-source-specific data formats (DSS) into data of a generic semantic data model for the applications and/or to transform data of one of the applications present in the generic semantic data model (SDM) into data of one of the data-source-specific data formats for one of the N data sources.
These limitations recite certain method of mental processes, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a step in which an evaluation is made. This represents an observation or an opinion without a transformative step and falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more  instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not  integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-13 also do not integrate the abstract idea into a practical application. Notably, claims 2-13 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-13 rely upon at least  recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-13 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-13 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claim 14 appear to include similar subject matter as in claim 1 as discussed above. More specifically, independent claim 1 additionally recites a method for coupling a machine or a machine tool are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing 

Claim 15 appear to include similar subject matter as in claims 1 as discussed above. More specifically, independent claim 15 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Fox, Joshua, et al (U.S. 2003/0120665 and known hereinafter as Fox).

As per claim 1, Fox teaches a device for coupling a machine or a machine tool, having a number N of data sources for providing data of the machine in data-source-specific data formats to a plurality of applications (e.g. Fox, see Figure 8A, which depicts a plurality of source application interacting with a plurality of target application, where each source application indicates a data source.), comprising: 
a transformation unit configured to transform data of one of the N data sources present in one of the data-source-specific data formats (DSS) into data of a generic semantic data model for the applications and/or to transform data of one of the applications present in the generic semantic data model (SDM) into data of one of the data-source-specific data formats for one of the N data sources (e.g. Fox, see paragraphs [0206-0215], which discloses a transformation process where a request is derived from a source data schema to a target data schema, where an XSLT script is generated, indicating a data-source-specific data format, where the script transforms XML documents conforming to the schema, where the XSLT script that transforms XML documents conform to a common ontology model, allowing appropriate mapping of the schema.).

Fox teaches the device as claimed in claim 1, wherein the transformation unit has a first transformation unit and a second transformation unit (e.g. Fox, see Figure 11O and paragraphs [0206-0215], which discloses a first source schema and a second target schema), wherein the first transformation unit is configured to transform the data present in one of the data-source-specific data formats into data of a data-source-specific semantic data model (e.g. Fox, see paragraphs [0206-0215], which discloses both the source and target schemas are mapped into a common ontology model.), and wherein the second transformation unit is configured to transform the data of the data-source-specific semantic data model into the data of the generic semantic data model (e.g. Fox, see Figure 11O and paragraphs [0206-0215], which discloses an XLST script outputs result by transforming the XML documents into the target schema.).

As per claim 3, Fox teaches the device as claimed in claim 2, wherein the transformation unit furthermore has a third transformation unit and a fourth transformation unit, wherein the third transformation unit is configured to transform the data of the generic semantic data model from one of the applications into data of one of the data-source-specific semantic data models for one of the N data sources, and wherein the fourth transformation unit is configured to transform the data of the data-source-specific semantic data model into data of the data-source-specific data format of the data source (e.g. Fox, see paragraphs [0206-0215], which discloses a transformation process where a request is derived from a source data schema to a target data schema, where an XSLT script is generated, indicating a data-source-specific data format, where the script transforms XML documents conforming to the schema, where the XSLT script that transforms XML documents conform to a common ontology model, allowing appropriate mapping of the schema.).

As per claim 4, Fox teaches the device as claimed in claim 3, wherein the second transformation unit is configured to transform the data of the data-source-specific semantic data model into the data of the generic semantic data model by a semantic mapping, and wherein the third transformation unit is configured to transform the data of the generic semantic data model from one of the applications into the data of one of the data-source-specific semantic data models for one of the N data sources by an inverse semantic mapping (e.g. Fox, see paragraphs [0206-0215], which discloses a transformation process where a request is derived from a source data schema to a target data schema, where an XSLT script is generated, indicating a data-source-specific data format, where the script transforms XML documents conforming to the schema, where the XSLT script that transforms XML documents conform to a common ontology model, allowing appropriate mapping of the schema.).

As per claim 5, Fox teaches the device as claimed in claim 1, wherein the device is embodied as an edge controller which is able to be coupled to a control device for controlling the machine (e.g. Fox, see paragraphs [0110-0111], which discloses a controller that is used to perform the transformation step.).

As per claim 6, Fox teaches the device as claimed in claim 1, wherein the device is embodied as a controller which is integrated in a control device for controlling the machine (e.g. Fox, see paragraphs [0110-0111], which discloses a controller that is used to perform the transformation step.).

Fox teaches the device as claimed in claim 1, wherein the device is embodied as an FPGA or as an ASIC (e.g. Fox, see paragraphs [0110-0115], which discloses a processor coupled to memory, where the Examiner notes the FPGA and/or ASIC is present in the processing of the data on a computer.).

As per claim 8, Fox teaches the device as claimed in claim 1, wherein the generic semantic data model comprises entities concerning the machine, properties of the entities and/or relationships between two or more of the entities (e.g. Fox, see paragraphs [0131-0140], which discloses an ontology model that associates a relationship between entities.).

As per claim 9, Fox teaches the device as claimed in claim 8, wherein the generic semantic data model is structured in a hierarchy of semantic abstraction levels, wherein a specific partial data model is assigned to the respective abstraction level (e.g. Fox, see paragraphs [0131-0145], which discloses a common ontology model.).

As per claim 10, Fox teaches the device as claimed in claim 9, wherein the specific partial data models structured in the hierarchy comprise a semantic IoT model, a generic semantic machine tool model, a semantic manufacturer model assigned to the manufacturer of the machine tool, and/or a semantic end user model (e.g. Fox, see paragraphs [0131-0145], which discloses a common ontology model.).

As per claim 11, Fox teaches the device as claimed in claim 1, wherein the device has a subscription unit configured to receive a subscription of one of the (e.g. Fox, see paragraphs [0131-0140], which discloses an ontology model that associates a relationship between entities.).

As per claim 12, Fox teaches the device as claimed in claim 11, wherein the device has a providing unit configured to provide to the respective application, on the basis of its subscription received by the subscription unit, the data supplied by the data sources and transformed into the generic semantic data model by the transformation unit (e.g. Fox, see paragraphs [0131-0140], which discloses an ontology model that associates a relationship between entities.).

As per claim 13, Fox teaches the device as claimed in claim 1, wherein the N data sources comprise at least one sensor arranged on the machine tool, at least one camera for recording images of the machine tool, at least one microphone for recording sound in a region of the machine tool, and/or at least one actuator of the machine tool (e.g. Fox, see paragraphs [0110-0115], which discloses a processor coupled to memory, where the Examiner notes a microphone is present in the processing of the data on a computer.).

As per claim 14, Fox teaches a method for coupling a machine, in particular a machine tool, having a number N of data sources for providing data of the machine in data-source-specific data formats to a plurality of applications (e.g. Fox, , comprising: 
transforming data of one of the N data sources present in one of the data-source-specific data formats into data of a generic semantic data model for one of the applications and/or transforming data of one of the applications present in the generic semantic data model into data of one of the data-source-specific data formats for one of the N data sources (e.g. Fox, see paragraphs [0206-0215], which discloses a transformation process where a request is derived from a source data schema to a target data schema, where an XSLT script is generated, indicating a data-source-specific data format, where the script transforms XML documents conforming to the schema, where the XSLT script that transforms XML documents conform to a common ontology model, allowing appropriate mapping of the schema.).

As per claim 15, Fox teaches a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method which causes the method as claimed in claim 14 to be carried out on a program-controlled device (e.g. Fox, see paragraphs [0206-0215], which discloses a transformation process where a request is derived from a source data schema to a target data schema, where an XSLT script is generated, indicating a data-source-specific data format, where the script transforms XML documents conforming to the schema, where the XSLT script that transforms XML documents conform to a common ontology model, allowing appropriate mapping of the schema.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 24, 2022